DETAILED ACTION
This Office Action is with regard to the most recent papers filed 11/4/2022.

Response to Arguments
Applicant's arguments filed 11/4/2022 have been fully considered but they are not persuasive. 
Applicant argues the application of 3GPP page 40 to the recited updating the event subscription.  It appears that Applicant’s argument does not actually address the assertion in the previous rejection, where the rejection specifically provides that the term “updating” is not addressed as being disclosed in 3GPP.  Instead, a note was provided to recommend a clarification, which it appears Applicant has done, thus rendering the comment moot.
Applicant appears to argue that as does not directly disclose updating an event subscription that was created using a previous request using the patch method 3GPP (with only a broad statement that Rausenbach does not correct these issues), the claims are allowable.
However, as presented numerous times, including in interviews and previous Office Actions, the instant claimed invention applies the known patch method of 3GPP to event subscriptions.  In 3GPP, event subscriptions are not updated (such as by replacing individual values), but are instead created or deleted.  As a method of 3GPP is being applied to a different object type in 3GPP, it is questionable whether a secondary reference would be needed to establish obviousness, as one of ordinary skill in the art would have recognized that updating an object has certain advantages (allowing changes to be made, whether the changes are corrections to a mistake or are responsive to changes that occurred since creation of the object), where without some updating method, to make changes, the object would have to be recreated, with the old object either being deleted or ignored (where this would either be more computationally and time intensive to create, delete, than recreate the object versus simply updating the object, or may have space and processing costs if the incorrect object is left to be processed and ignored).  
Nonetheless, a teaching of a different way of applying the patch method to event subscriptions was provided in Rauschenbach, where it is submitted that one of ordinary skill in the art aware of the teaching that a patch method could be applied to event subscriptions would have also looked at a direct application of the patch method, as provided in 3GPP for numerous other object types, and applied it directly to the event subscription in the same manner as presented with regard to the other objects, such that different values would be able to be updated.  This direct application of the patch method to event subscriptions appears to teach each and every detail of the instant claims, including the existence of an object to update (as this is the purpose of the patch method, to specify an object to update, identify parameters to update, and provide the updates to those parameters (e.g. 3GPP: Page 80, Table), the specific HTTP response codes presented in claim 4 (3GPP: Page 41, Figure 5.2.2.3.2-1), etc., where, as above, Rouschenbach is only provided to show that it was known to broadly apply the patch method to event subscriptions.
Accordingly, it is again recommended that Applicant provide some detail that would not result in directly applying the patch method to event subscriptions (which serves to update an object (in this case, an event subscription) that was previously created using a request).  Lacking such a detail, it is submitted that any analogous detail of using a patch method on a different data object type to an event subscription (such as updating specific parameters that were already included in the event subscription in a similar manner as parameters that are updated using the patch method in other data object types) would be included in the direct application of the patch method to the event subscription object.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-18, 20, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over “3GPP TS 29.503 V15.2.1” Published 12-2018 (3GPP) in view of WO 2019/027480 (Rauschenbach).
With regard to claim 1, 3GPP discloses a method at a first network function node, comprising: 
receiving a first request at the first network function node for an event subscription to one or more monitoring events from a second network function node (3GPP: Page 40, Section 5.5.2.2.2.  In 3GPP, a subscription to monitoring events can be made via a request from a first node to a second node.), the first network function node comprising Unified Data Management (UDM) (3GPP: Page 40, Figure 5.5.2.2.2-1 and Page 41, Figure 5.2.2.3.2-1.  Requests concerning a subscription are through a UDM, which receives requests); 
sending a first response including an updating result to the second network function node (3GPP: Page 40, Section 5.5.2.2.2.), wherein the UDM responds with no content in the first response when the first request is accepted successfully (3GPP: Page 41, Figure 5.2.2.3.2-1.  On success, the UDM responds with “204 No Content.”;
receiving a third request for unsubscribing the event subscription to the one or more monitoring event from the second network function node (3GPP: Page 41, Figure 5.2.2.3.2-1); and
sending a second response including an unsubscribing result to the second network function node responsive to the third request for unsubscribing the event subscription (3GPP: Page 41, Figure 5.2.2.3.2-1.  Unsubscribing requests can be sent and responded to.).
3GPP does not disclose expressly, but Rauschenbach teaches that the first request is for updating the event subscription, wherein updating the event subscription comprises updating one or more event reporting options, wherein the event subscription to the one or more monitoring events has already existed and was created through a second request for creating the the event subscription from the second network function node (Rosenbach: Paragraph [063].  In Rauschenbach, different HTTP requests, including a patch request, can be used to update a subscription, where 3GPP provides details o of a patch request (3GPP: Page 80, Table.  The PATCH request can be used to make updates to existing resources, where this method applied to other types of resources (e.g. subscriptions to event notifications) would result in a PATCH (update) request being sent to update an existing event notification subscription.).), wherein the UDM responds with no content in the first response when the first request for updating the event subscription is accepted successfully (3GPP: Page 41, Figure 5.2.2.3.2-1 and Page 31, Figure 5.3.2.4.2-1.  Rauschenbach is applied to show that it was known to broadly apply the PATCH function, which is for updating information in the UDM, to update event subscriptions, where 3GPP provides a detailed description of how a patch function works in other respects, where the operation of the patch function is performed in a similar way for many different items (See, for example, page 31, 36, and 42), where each application of PATCH results in similar responses, including 204 No Content for a success.  Further, as addressed above, “No Content” is a response that is used for other successful operations where no content needs to be returned, such as an unsubscribe request.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to allow for updating an event subscription, such as by using a PATCH request, to reduce the burden associated with making changes to events to which a node is subscribed, such that the entire subscription would not have to be remade, but instead only the changes to an existing subscription would be able to be provided, which would reduce the processing required for such an update and would decrease the size of the messages required to change events to which a node is subscribed (e.g. instead of providing a whole new subscription request, with all the information, only the changes to an existing subscription would have to be provided).

With regard to claim 2, 3GPP teaches wherein updating the event subscription further comprises updating one or more monitoring events subscribed (3GPP: Page 80, Table.  The update would serve to make some change to the resource (monitoring event), which would at least perform some update to the events or the reporting.).

With regard to claim 3, 3GPP teaches wherein the first request is a Hyper Text Transfer Protocol (HTTP) PATCH or PUT request; and/or the updating result comprises a first HTTP status code (Rosenbach: Paragraph [063] and 3GPP: Page 80, Table and Page 40, Section 5.5.2.2.2.  The request would at least be a PATCH request, and the response would provide some status of the action.).

With regard to claim 4, 3GPP teaches wherein the first HTTP status code comprises one of: 200 OK, 204 No Content, 403 Forbidden, and 404 Not Found (3GPP: Page 41, Figure 5.2.2.3.2-1).

With regard to claim 5, 3GPP teaches wherein when the updating of the event subscription is successful, the first HTTP status code is set as 200 OK or 204 No Content, when the event subscription does not exist, the first HTTP status code is set as 404 Not Found, and when the updating cannot be accepted, the first HTTP status code is set as 403 Forbidden (3GPP: Page 41, Figure 5.2.2.3.2-1).

With regard to claim 6, 3GPP teaches wherein the first request includes a user equipment identity representing a single user equipment (UE) or a group of UEs or any UE, and a subscription identity identifying the event subscription (3GPP: Page 40, Section 5.5.2.2.2 and Page 42, Section 5.6.2.2.2.  The request includes at least a UE Identifier, and a PATCH request would identify the event subscription for modification.).

With regard to claim 7, 3GPP teaches wherein the first response further includes the updated event subscription or error information (3GPP: Page 40, Section 5.5.2.2.2.

With regard to claim 9, 3GPP teaches wherein the second request is a Hyper Text Transfer Protocol (HTTP) POST request and the creating result comprises a second HTTP status code (3GPP: Page 40, Section 5.5.2.2.2).

With regard to claim 11, 3GPP teaches wherein the second network function node comprises a network exposure node (3GPP: Page 20, Section 5.2.2.10 and Page 40, Section 5.5.2.2.2.  The NF service customer can be a network exposure function (NEF), which sends the request to a UDM.).

With regard to claims 23-24, the instant claims are similar to claims 1 and 6, and are rejected for similar reasons.

With regard to claims 12-18, 20, 22, and 25-26, the instant claims are similar to claims 1-7, 9, and 11, and are rejected for similar reasons (where claims 1-8, 9, and 11 are from the perspective of the first node, while claims 12-18, 20, 22, and 25-26 are from the perspective of the second node with the same functions recited.).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444